DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (2016/0151677).  Claim 1, Watanabe discloses a golf ball comprising a core, an envelope layer, an intermediate layer, and cover.  Table 4, Example 2 discloses the intermediate deflection/core deflection (2.8/4.2) = 0.667; the intermediate deflection/ball defection (2.8/2.6) = 1.08; the core deflection/envelope deflection (4.2/3.5) = 1.2; the envelope deflection/intermediate deflection (3.5/2.8) = 1.25.  Claim 3, the Shore D hardness of the intermediate layer material x core deflection (63 x 4.2) = 264.6 (example 2).  Claim 4, the intermediate layer surface hardness minus core center hardness is (101-47) = 54 (Note: 63 Shore D= 101 JISC).  Claim 7, the cover thickness (0.8) is less than the intermediate layer thickness (1.1) and the intermediate layer thickness (1.1) is less than the envelope thickness (1.3) (example 2).  Claim 8, the intermediate layer is made from high acid ionomers (example 2).  Claim 9, the core surface hardness minus the core center hardness is 39 (example 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (2016/0151677).  Claim 2, the ball surface hardness (59) is less than the intermediate sphere hardness (69). The intermediate sphere hardness (69) is greater than the envelope sphere hardness (57).  The envelope sphere hardness (57) is equal to the core surface hardness (57), this value borders applicant’s value of having a difference of at least 1.  One of ordinary skill in the art would vary the hardness for the desired performance.  The core surface hardness (57) is greater than the core center hardness (28).  Claim 5, the ball deflection has a maximum of 4 mm [0095].  The intermediate sphere deflection is 2.8 mm, this value borders applicant’s value of 2.9 mm (example 2).  One of ordinary skill in the art would vary the range for the desired performance. The envelope sphere deflection is 3.5 mm and the core deflection is 4.2 mm (example 2). One of ordinary skill in the art would vary the ranges for the desired performance.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
August 9, 2022